Case 20-41227      Doc 35-1    Filed 07/01/20 Entered 07/01/20 17:14:48            Desc Proposed
                                     Order Page 1 of 4



                     IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                SHERMAN DIVISION

  IN RE:                                            §   CASE NO. 20-41227
                                                    §
  ROYAL TRANSPORT EXPRESS, LLC                      §
                                                    §   CHAPTER 11
                         DEBTOR                     §
                                                    §

                 AGREED ORDER CONDITIONING AUTOMATIC STAY

        On the date recorded below, the Court considered the Motion of ENGS Commercial

 Finance Co. (“ENGS”) to Approve Agreed Order Conditioning Automatic Stay and Providing for

 Adequate Protection (the “Motion”) and the parties announced the following agreement:

        1. Debtor, Royal Transport Express, LLC, is indebted to ENGS under a Commercial

           Finance Agreement (the "Contract") with ENGS for the purchase of the following

           collateral:

               2018 Freightliner Cascadia (CA) Sleeper Tractor, VIN #3AKJHHDR9JSJU3319

        (the “Collateral”);

        2. ENGS has a properly perfected security interest in the Collateral;

        3. As of the Petition date, the payoff of the Contract is $136,051.95 and the value of the

           Collateral is $82,000.00;

        4. Commencing July 15, 2020 and on the 15th day of each month thereafter through the

           Effective Date of any confirmed Plan of Reorganization, Debtor agrees to pay ENGS

           adequate protection payments in the amount of $1,890.21;

        5. Debtor agrees to amends it Plan of Reorganization to (i) value the Collateral at

           $82,000.00; (ii) pay ENGS a secured claim in the amount of $82,000.00 over 48 months




                                                                            7740392 v1 (70786.00022.000)
Case 20-41227    Doc 35-1         Filed 07/01/20 Entered 07/01/20 17:14:48          Desc Proposed
                                        Order Page 2 of 4



          in the amount of $1,890.21 per month until such secured claim is paid in full; and (iii)

          grant ENGS an allowed unsecured claim in the amount of $54,051.95; and

       6. Debtor agrees to keep the Collateral fully insured pursuant to the Contract, with ENGS

          listed as loss payee.

 Accordingly, it is, therefore, ORDERED, ADJUDGED AND DECREED as follows:

       1. Commencing July 15, 2020 and on the 15th day of each month thereafter through the

          Effective Date of any confirmed Plan of Reorganization, Debtor shall make adequate

          protection payments to ENGS in the amount of $1,890.21;

       2. Debtor shall maintain comprehensive insurance on the Collateral as required by the

          Contract with ENGS named as loss payee;

       3. Within ten (10) days of the date of this Order, Debtor shall amend its Plan of

          Reorganization to (i) value the Collateral at $82,000.00; (ii) pay ENGS a secured claim

          in the amount of $82,000.00 over forty-eight (48) months in the amount of $1,890.21

          per month until such secured claim is paid in full; and (iii) grant ENGS an allowed

          unsecured claim in the amount of $54,051.95.

       4. In the event that Debtor defaults under any term of this Order, ENGS shall provide

          written Notice of Default to Debtor at 429 Royal Oak, Murphy, Texas 75094, with a

          copy by e-mail to Debtor’s counsel at eric@ealpc.com. If said default is not cured

          within fourteen (14) days of the date of the Notice of Default, the automatic stay of 11

          U.S.C. § 362 shall be terminated as to ENGS and the Collateral without further notice

          or order of the Court. ENGS shall be required to send only two (2) Notices of Default

          such that in the event of a third default, the automatic stay of 11 U.S.C. § 362 shall be

          terminated as to ENGS and the Collateral without further notice or order of the Court;




                                                                             7740392 v1 (70786.00022.000)
Case 20-41227      Doc 35-1     Filed 07/01/20 Entered 07/01/20 17:14:48             Desc Proposed
                                      Order Page 3 of 4



       5.   In the event that the automatic stay is terminated pursuant to this Order, ENGS shall

            be permitted to exercise all rights with respect to the Collateral including, without

            limitation, repossession and foreclosure;

       6. In the event that Debtor's case is converted to a case under a different Chapter of the

            Bankruptcy Code, this Order shall be binding on the parties hereto and their successors;

       7. In the event this case is dismissed, this Order shall be deemed null and void and neither

            party shall be bound by its terms; and

       8. The 14-day stay imposed under 11 U.S.C. § 4001(a)(3) is hereby waived and this Order

            shall become effective on the date this Order is signed by the Court.



 SO ORDERED this _________ day of July 2020.


                                              ____________________________________
                                              UNITED STATES BANKRUPTCY JUDGE




                                             AGREED AS TO FORM AND SUBSTANCE:

                                                     KANE RUSSELL COLEMAN LOGAN PC

                                                  By: /s/ Michael P. Ridulfo
                                                      Michael P. Ridulfo
                                                      State Bar No. 16902020
                                                      5051 Westheimer Rd., 10th Floor
                                                      Houston, Texas 77056
                                                      Ph: (713) 425-7400
                                                      Fax: (713) 425-7700
                                                      mridulfo@krcl.com

                                                        ATTORNEY FOR ENGS
                                                        COMMERICIAL FINANCE, CO.




                                                                              7740392 v1 (70786.00022.000)
Case 20-41227   Doc 35-1   Filed 07/01/20 Entered 07/01/20 17:14:48        Desc Proposed
                                 Order Page 4 of 4




                                            /s/ Eric A. Liepins
                                             Eric A. Liepins
                                             State Bar No. 12338110
                                             12770 Coit Road, Suite 1100
                                             Dallas, TX 75251
                                             Ph: (972) 991-5591
                                             Fax: (972) 991-5788
                                             eric@ealpc.com

                                            ATTORNEY FOR DEBTOR




                                                                   7740392 v1 (70786.00022.000)
